Exhibit 21-A OTTER TAIL CORPORATION Subsidiaries of the Registrant February 25, 2011 Company State of Organization Otter Tail Power Company Minnesota Otter Tail Energy Services Company, Inc. Minnesota Overland Mechanical Services, Inc. Minnesota Green Hills Energy, LLC Minnesota Sheridan Ridge I, LLC Minnesota Sheridan Ridge II, LLC Minnesota Otter Tail Assurance Limited Cayman Islands Varistar Corporation Minnesota Northern Pipe Products, Inc. North Dakota Vinyltech Corporation Arizona T.O. Plastics, Inc. Minnesota DMI Industries, Inc. North Dakota DMI Canada, Inc. Ontario, Canada DMI Equipment, LLC* Delaware BTD Manufacturing, Inc. Minnesota Miller Welding & Iron Works, Inc. Minnesota ShoreMaster, Inc. Minnesota Galva Foam Marine Industries, Inc. Missouri Shoreline Industries, Inc. Minnesota Aviva Sports, Inc. Minnesota ShoreMaster Costa Rica, Limitada Costa Rica DMS Health Technologies, Inc. North Dakota DMS Imaging, Inc. North Dakota DMS Health Technologies – Canada, Inc. North Dakota DMS Topline Medical, Inc. North Dakota Aevenia, Inc. Minnesota Moorhead Electric, Inc. Minnesota Foley Company Missouri E. W. Wylie Corporation North Dakota Idaho Pacific Holdings, Inc. Delaware Idaho-Pacific Corporation Idaho Idaho-Pacific Colorado Corporation Delaware AWI Acquisition Company Limited Prince Edward Island, Canada AgraWest Investments Limited Prince Edward Island, Canada *Inactive
